Name: 2013/397/EC: Commission Decision of 26Ã May 2009 approving on behalf of the European Community certain amendments to Annex V to the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products Text with EEA relevance
 Type: Decision
 Subject Matter: fisheries;  animal product;  consumption;  health;  European construction;  America;  trade;  European Union law
 Date Published: 2013-07-26

 26.7.2013 EN Official Journal of the European Union L 201/66 COMMISSION DECISION of 26 May 2009 approving on behalf of the European Community certain amendments to Annex V to the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (Text with EEA relevance) (2013/397/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 1999/201/EC of 14 December 1998 on the conclusion of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (1), and in particular the third paragraph of Article 4 thereof, Whereas: (1) The Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products (hereafter the Agreement) provides for the possibility of recognising equivalence for sanitary measures after the exporting Party has objectively demonstrated that its measures achieve the importing Partys appropriate level of protection. The Agreement was approved on behalf of the Community by Decision 1999/201/EC. (2) The determination of equivalence was carried out and concluded with Canada for equivalence on public health measures concerning fishery products. Equivalence has been concluded on a reciprocal basis. (3) The Joint Management Committee established under the Agreement (the Joint Management Committee), at its meeting on 5 and 6 October 2006, issued a recommendation concerning the determination of equivalence on hygiene rules for fishery products. This was complemented by a specific recommendation concerning equivalence on microbiological criteria for fishery products at the meeting of the Joint Management Committee on 3 and 4 October 2007. (4) The Joint Management Committee, at its meeting on 5 and 6 October 2006, issued a recommendation concerning the establishment of rules for imports into the Community for fish caught under the authority of a recreational fishing licence from Canada. The Joint Management Committee, at its meeting on 5 and 6 October 2006, issued a recommendation as regards fresh meat to update the legal basis of the EU and Canadian standards. (5) The Joint Management Committee, at its meeting on 5 and 6 October 2006, issued a recommendation as regards minced meat and to update the legal basis of the EU standards. (6) The Joint Management Committee, at its meeting on 3 and 4 October 2007, issued a recommendation concerning the determination of equivalence for poultry post-mortem requirements on poultry meat. (7) The Joint Management Committee, at its meeting on 27 and 28 April 2005, issued a recommendation providing for the possibility of imports from Canada of live bivalve molluscs for wet storage, relaying or depuration in the Community other than market size live bivalve molluscs, in line with Community legislation. (8) As a result of those recommendations it is appropriate to modify the relevant parts in Annex V to the Agreement. (9) Pursuant to Article 16(3) of the Agreement amendments to the Annexes are to be agreed upon by an exchange of notes between the Parties. (10) Accordingly, the recommended modifications to Annex V to the Agreement should be approved on behalf of the Community. (11) Commission Decision C(2008) 2633 of 19 June 2008, which was not published in the Official Journal of the European Union, made certain amendments to the Annex V to the Agreement. (12) It is necessary to make certain adaptations of a diplomatic nature to the text of the letters set out in the Annex to Decision C(2008) 2633. In the interests of clarity, that Decision should be annulled and replaced by the present Decision. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS Article 1 Pursuant to the recommendations made by the Joint Management Committee established under Article 16(1) of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, the modifications to Annex V to that Agreement are hereby approved on behalf of the Community. The text of an Exchange of Letters between the European Community and the Government of Canada setting out those modifications to Annex V to that Agreement, is attached in the Annex to this Decision. Article 2 The Director-General for Health and Consumers is hereby authorised, on behalf of the Community, to sign the Letter from the European Community. Article 3 This Decision annuls and replaces Decision C(2008) 2633. Done at Brussels, 26 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 71, 18.3.1999, p. 1. ANNEX Exchange of Letters on the modifications of Annex V to the Agreement between the Government of Canada and the European Community on sanitary measures to protect public and animal health in respect of trade in live animals and animal products 22 March 2010 Sir, With reference to Article 16(2) and (3) of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, done at Ottawa on 17 December 1998, hereafter called the Agreement, I have the honour to propose modifications to Annex V to the Agreement in accordance with the recommendations of the Joint Management Committee established under Article 16(1) of the Agreement, as follows: 1. The table at point 6 concerning Fresh meat in Annex V to the Agreement is replaced by the table in Appendix I to this Exchange of Letters. 2. The table at point 11 concerning Fisheries products for human consumption in Annex V to the Agreement is replaced by the table in Appendix II to this Exchange of Letters. 3. The table at point 15 concerning Minced meat in Annex V to the Agreement is replaced by the table in Appendix III to this Exchange of Letters. 4. Paragraph 1 of Chapter II of Footnote A in Annex V to the Agreement is deleted. 5. Paragraph 1 of Chapter I of Footnote B in Annex V to the Agreement is replaced as follows: For fish caught under the authority of a recreational fishing licence from Canada with the name of the importer, the following conditions have to be fulfilled:  the fish was caught in Canadian fisheries waters on the dates while the licence is valid, in accordance with Canadian regulations on sport fishing and that possession limits have been respected;  the fish has been eviscerated under appropriate hygiene and preservation measures;  the fish is not a toxic species nor a species that may contain biotoxins;  the fish must be introduced into the Community within one month following the last date of validity of the recreational fishing licence and is not intended to be marketed. A copy of the recreational fishing licence has to be attached to the accompanying document. 6. Paragraphs 3, 4 and 5 of Chapter I of Footnote B in Annex V to the Agreement are deleted. 7. Paragraphs 1, 2, 3, 4 and 5 of Chapter II of Footnote B in Annex V to the Agreement are deleted. 8. Paragraph 2 of Chapter I of Footnote C in Annex V to the Agreement is replaced as follows: Market size live bivalve molluscs must be destined for direct human consumption and not wet storage, relaying or depuration in EC. I have the honour to propose that if this letter and the Appendices thereto, which are equally authentic in English and French, are acceptable to your Government, this letter and your confirmation shall together constitute an agreement to amend the Agreement, which shall enter into force on the date of the last note of an exchange of diplomatic notes between the Government of Canada and the European Community confirming that all necessary internal procedures for the entry into force of this Exchange of Letters have been completed. Please accept, Sir, the assurance of my highest consideration. For the European Community Robert MADELIN 16 April 2010 Sir, I have the honour to acknowledge receipt of your letter of 22 March 2010 which reads as follows: Sir, With reference to Article 16(2) and (3) of the Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products, done at Ottawa on 17 December 1998, hereafter called the Agreement , I have the honour to propose modifications to Annex V to the Agreement in accordance with the recommendations of the Joint Management Committee established under Article 16(1) of the Agreement, as follows: 1. The table at point 6 concerning Fresh meat in Annex V to the Agreement is replaced by the table in Appendix I to this Exchange of Letters. 2. The table at point 11 concerning Fisheries products for human consumption in Annex V to the Agreement is replaced by the table in Appendix II to this Exchange of Letters. 3. The table at point 15 concerning Minced meat in Annex V to the Agreement is replaced by the table in Appendix III to this Exchange of Letters. 4. Paragraph 1 of Chapter II of Footnote A in Annex V to the Agreement is deleted. 5. Paragraph 1 of Chapter I of Footnote B in Annex V to the Agreement is replaced as follows: For fish caught under the authority of a recreational fishing licence from Canada with the name of the importer, the following conditions have to be fulfilled:  the fish was caught in Canadian fisheries waters on the dates while the licence is valid, in accordance with Canadian regulations on sport fishing and that possession limits have been respected;  the fish has been eviscerated under appropriate hygiene and preservation measures;  the fish is not a toxic species nor a species that may contain biotoxins;  the fish must be introduced into the Community within one month following the last date of validity of the recreational fishing licence and is not intended to be marketed. A copy of the recreational fishing licence has to be attached to the accompanying document.  6. Paragraphs 3, 4 and 5 of Chapter I of Footnote B in Annex V to the Agreement are deleted. 7. Paragraphs 1, 2, 3, 4 and 5 of Chapter II of Footnote B in Annex V to the Agreement are deleted. 8. Paragraph 2 of Chapter I of Footnote C in Annex V to the Agreement is replaced as follows: Market size live bivalve molluscs must be destined for direct human consumption and not wet storage, relaying or depuration in EC.  I have the honour to propose that if this letter and the Appendices thereto, which are equally authentic in English and French, are acceptable to your Government, this letter and your confirmation shall together constitute an agreement to amend the Agreement, which shall enter into force on the date of the last note of an exchange of diplomatic notes between the Government of Canada and the European Community confirming that all necessary internal procedures for the entry into force of this Exchange of Letters have been completed. I have the honour to confirm that the above is acceptable to my Government and that your letter, and this reply and the attached Appendices, which are equally authentic in English and French, together shall constitute an agreement to amend the Agreement, in accordance with your proposal, which shall come into force on the date of the last note of an exchange of diplomatic notes between the Government of Canada and the European Community confirming that all necessary internal procedures for the entry into force of this Exchange of Letters have been completed. Please accept, Sir, the assurances of my highest consideration. For the competent authority of the Government of Canada Ross HORNBY Appendix I 6. Fresh meat Commodity EC Exports to Canada Canada Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards Canadian standards Canadian standards EC standards Animal health  Ruminants 2002/99/EC Regulation (EC) No 999/2001 H of A Act and Regs. Sec 40, 41 Yes 2 Statement of origin H of A Act and Regs. 2002/99/EC Regulation (EC) No 999/2001 Decision 79/542/EEC Yes 3  Equidae 2002/99/EC H of A Act and Regs. Sec 40, 41 Yes 2 Statement of origin H of A Act and Regs. 2002/99/EC Decision 79/542/EEC Yes 3  Pigs 2002/99/EC H of A Act and Regs. Sec 40, 41 Yes 2 Statement of origin H of A Act and Regs. 2002/99/EC Decision 79/542/EEC Yes 3 Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 Meat Inspection Act & Regs. Food and Drugs Act & Regs. Consumer Packaging & Labelling Act & Regs. (if packaged for retail sale) Canada Agricultural Products Act& Livestock and Poultry Carcass Grading Regs. (if beef) Yes 1 Some provisions to be reviewed when the Meat Inspection Regulation will be amended. Meat Inspection Act & Regs. Food and Drugs Act & Regs. Consumer Packaging & Labelling Act & Regs. (if packaged for retail sale) Canada Agricultural Products Act& Livestock and Poultry Carcass Grading Regs. (if beef) Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 Decision 79/542/EEC Decision 2005/290/EC Yes 1 Subsections (2) and (3) of section 11.7.3 on the European Union of Chapter 11 of the Meat Hygiene Manual as prescribed in the meat hygiene Directive (No 2008/33/EC) (1) Ante and post mortem provisions, the definition of market hogs and other hygiene requirements to be reviewed when the new EU Food Hygiene Regulations will be applied. (1) http://www.inspection.gc.ca/francais/anima/meavia/mmopmmhv/chap11/eu-uef.shtml for the French version and http://www.inspection.gc.ca/english/anima/meavia/mmopmmhv/chap11/eu-uee.shtml for the English version. Appendix II 11. Fishery products and live bivalve molluscs Commodity EC Exports to Canada Canada Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards Canadian standards Canadian standards EC standards Animal health 1. Live aquaculture animals and products destined for human consumption or aquaculture 2. Dead eviscerated fish for human consumption 3. Dead non-eviscerated products for human consumption 4. Live fish eggs for aquaculture 5. Live fish for aquaculture (include finfish, molluscs, crustacean and other invertebrates) Directive 2006/88/EC Fish Health Protection Regulations made under the Fisheries Act, R.S.C. 1985, c.F-14 1. NE 2. Yes 2 3. NE 4. NE 5. NE Fish health certificate issued by an official body Fish Health Protection Regulations made under the Fisheries Act, R.S.C. 1985, c. F-14 Directive 2006/88/EC Decisions 2003/858/EC 2003/804/EC 2006/656/EC Regulation (EC) No 1251/2008 Regulations (EC) No 2074/2005, (EC) No 1250/2008 1. NE 2. Yes 2 3. NE 4. NE 5. NE Official health certificate Public health  Fish and fishery products for human consumption Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004, (EC) No 2073/2005 Fish Inspection Regulations made under the Fish Inspection Act, R.S.C., 1985, c. F-12 Food and Drugs Act and Regulations Consumer Packaging and Labelling Regulations (if packaged for retail sale Yes 1 Smoked fish packed in hermetically sealed containers that are not frozen, must contain a salt level not less than 9 % (water phase method). The Canadian and EC systems are deemed to provide an equivalent level of protection with respect to microbiological requirements. However, the microbiological criteria used by Canada and the EC for end product monitoring differ in some aspects. For exported products it is the responsibility of the exporter to assure their products meet the criteria of the importing country. Fish Inspection Regulations made under the Fish Inspection Act, R.S.C., 1985, c. F-12 Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004, (EC) No 2073/2005 Decision 2005/290/EC Yes 1 Footnote B (I) The Canadian and EC systems are deemed to provide an equivalent level of protection with respect to microbiological requirements. However, the microbiological criteria used by Canada and the EC for end product monitoring differ in some aspects. For exported products it is the responsibility of the exporter to assure their products meet the criteria of the importing country. Health Canada to be requested to review the smoked fish regulations on priority basis  Live bivalve molluscs for human consumption, including echinoderms, tunicates and marine gastropods Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 Fish Inspection Regulations made under the Fish Inspection Act, R.S.C., 1985, c. F-12 Food and Drugs Act and Regulations Yes 2 Footnote C (ii) EC to supply a list of approved dispatch centres EC requests Canada to review contaminants limits to assess equivalency Fish Inspection Regulations made under the Fish Act, R.S.C., 1985, c. F-12 Management of Contaminated Fisheries Regulations made under the Fisheries Act, R.S.C. 1985, c. F-14 Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004, (EC) No 2074/2005 Yes 2 Footnote C (ii) Official certificate Evaluate the equivalency of bacteriological quality based on growing waters vs shellfish flesh Canada to supply a list of approved processing plants Appendix III 15. Minced meat Commodity EC Exports to Canada Canada Exports to EC Trade conditions Equivalence Special conditions Action Trade conditions Equivalence Special conditions Action EC standards Canadian standards Canadian standards EC standards Animal health  Ruminants Directive 2002/99/EC H of A Act and Regs. Sec 40 52 Yes 3 As defined in the Meat Inspection Regulations H of A Act and Regs Directive 2002/99/EC Decision 79/542/EEC Yes 3  Pigs Directive 2002/99/EC H of A Act and Regs. Sec 40 52 Yes 3 As defined in the Meat Inspection Regulations H of A Act and Regs Directive 2002/99/EC Decision 79/542/EEC Yes 3  Equidae Directive 2002/99/EC H of A Act and Regs. Sec 40 52 Yes 3 H of A Act and Regs Directive 2002/99/EC Yes 3  Poultry/Wild game/Farmed game Directive 2002/99/EC H of A Act and Regs. Sec 40 52 Yes 3 H of A Act and Regs Directive 2002/99/EC Yes 3 Public health Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 Meat Inspection Act & Regs Food and Drugs Act & Regs Consumer Packaging and Labelling Act & Regs. (if packaged for retail sale) Yes 2 No trade in wild game minced meat Meat Inspection Act & Regs. Food and Drugs Act & Regs. Consumer Packaging and Labelling Act & Regs. (if packaged for retail sale) Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 Decision 79/542/EEC Yes 3 Footnote A (I)